DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/770,833, filed 08/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0026545, filed on 03/06/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyasu (JP2011216332A) in view of Ho (WO2016053065A1) (refer to enclosed translations for citations).
Regarding claim 1,
Hideyasu teaches a non-aqueous electrolyte solution for a lithium secondary battery [034], the electrolyte solution comprising: 
an ionic solution including at least one anion selected from the group consisting of a bis(fluorosulfonyl)imide anion and bis(trifluoromethane)sulfonylimide anion [062], “bis (trifluoromethanesulfonyl)imide… bis (trifluoromethanesulfonyl) imide”), 
a cation ([062],” 1-ethyl-3-methylimidazolium”), 
and a non-aqueous solvent ([034], “poly (propylene carbonate)”), 
a lithium salt [062],
and a phosphite-based additive [067]; 

Hideyasu fails to teach a surfactant including an oligomer. Ho teaches non-aqueous electrolyte solution for a lithium secondary battery [0212] with an ionic solvent and a surfactant including an oligomer [0192-0193] of prior art formula 7b represented by claimed Formula 1 below, wherein:

    PNG
    media_image1.png
    187
    973
    media_image1.png
    Greyscale

R0 and R0' are each a substituted or unsubstituted alkylene group having 3 carbon atoms, which is within the claimed range of 1 to 5 carbon atoms [0192-0193],
R and R' are each independently an alicyclic hydrocarbon group [0192-0193], 
R" and R"' are N/A (3-a=0 and 2-b=0) [0192-0193], 
a is an integer of 3 [0192-0193], 
b is an integer of 2 [0192-0193], 
and x is 1, which is within the claimed range of 1 to 15,
claimed m1 and m3 are prior art m and are integers selected from 1 to 30, which encompasses the claimed range of 1-15 [0199]; claimed m2 is prior art m and is an integer selected from among 1 to 400 which encompasses the claimed range of 1-10; accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to select the ranges thereof because they overlap with the ranges of the prior art.  See MPEP § 2144.05. 
Ho teaches the oligomer thereof with a high ion conductivity [0440-0444], including a unit D [0408] which increases the dissociation of the salt in the polymer structure and affinity with the highly polar surface in the battery [0288]. Unit D, and thus the oligomer, thereby allows a function for controlling impregnation ability, the electrode affinity, and the ion transfer ability of the solvent [0294].
It would be obvious to one of ordinary skill of the art before the effective filing date to combine the oligomer taught by Ho with the non-aqueous electrolyte solution taught by Hideyasu in order to benefit from a high lithium ion conductivity and to improve the impregnation ability, the electrode affinity, the ion transfer ability of the ionic solvent, and thus the performance of the battery. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace Hideyasu’s polymerizable components (A1 + A2a OR A2B) [024] with the components of Ho mentioned above, because it is substituting one polymer precursor in a gel-polymer electrolyte with another, and because Ho’s compound is a lithium ion conducting compound having lithium ion coordination and a polymerizable unsaturated double bond [012].
Regarding claim 2,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), the cation is represented by Formula 2-1 ([062],” 1-ethyl-3-methylimidazolium”), 
Wherein, in Formula 1-2, R1, R2, R3, and R4 are each independently hydrogen or an alkyl group having 1 to 10 carbon atoms ([062],” 1-ethyl-3-methylimidazolium”).
Regarding claim 3,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein, the cation is at least one cation selected from the group consisting of cations represented by Formula 2-1a ([062],” 1-ethyl-3-methylimidazolium”).
Regarding claim 4,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein, the cation is represented by Formula 2-2b below ([062], “1-butyl-1-methylpyrrolidinium”).
Regarding claim 5,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein the cation is represented by Formula 2-3b below ([062], “1-butyl-1-methylpiperidinium”). 
Regarding claim 7,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein, the phosphite-based additive comprises a compound represented by Formula 3-1,
wherein, in Formula 3-1, R17, R18 and R19 are each independently at least one functional group selected from the group consisting of -Si(CH3)3 ([067], (“phosphoric acid tris(trimethylsilyl)ester”).
Regarding claim 8,
 Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein, the phosphite-based additive is represented by Formula 3-1b below ([067], “phosphoric acid tris (trimethylsilyl) ester”).

Regarding claim 9,
Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein Ho teaches, the oligomer represented by Formula 1 is an oligomer represented by Formula 1a below [0192-0193], wherein, in Formula 1a, x is 1, which falls within the claimed range of 1 to 15, and m1 and m3 are each independently an integer selected from among 1 to 30, which encompasses the claimed range of 1 to 15.  Thus, would be obvious to one of ordinary skill of the art before the effective filing date to select the ranges thereof.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

    PNG
    media_image2.png
    221
    893
    media_image2.png
    Greyscale

Regarding claim 10,
Modified Hideyasu teaches a lithium secondary battery [001;005] comprising: a positive electrode [080]; a negative electrode [080]; a separator disposed between the positive electrode and the negative electrode ([080], “membrane”); and the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above).
Regarding claim 11,
Modified Ho teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1 (see elements of claim 1 above), wherein the non-aqueous solvent includes a linear carbonate ([034], “poly (propylene carbonate”),
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hideyasu (JP2011216332A) in view of Ho (WO2016053065A1) and Masafumi (US20150180024A1) (refer to enclosed translations for citations).
Regarding claim 6,
 Modified Hideyasu teaches the non-aqueous electrolyte solution for a lithium secondary battery according to claim 1, but fails to teach any of the claimed phosphonium compounds. 
Masafumi teaches a non-aqueous electrolyte solution for a lithium secondary battery including an ionic liquid with pyrrolidinium, piperidinium, and imidazolium cations [0149] or a phosphonium cation, including triethylpentylphosphonium [0149] represented by Formula 2-5a below, which contributes to the resulting high operating potential and excellent electron conductivity [0031]. 
The ionic liquid of Masafumi contains many commonalities with modified Hideyasu including pyrrolidinium, piperidinium, and imidazolium [0149]. It would be obvious to one of ordinary skill of the art before the effective filing date to substitute the cation of Hideyasu with the cation triethylpentylphosphonium taught by Masafumi; the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dawei (CN105655637A).  Dawei discloses information and examples regarding ionic solvents relevant to the instant specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721